UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-7611



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DUKE WILLIAM LINZY,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph R. Goodwin, Chief
District Judge. (2:06-cr-00160)


Submitted:   July 22, 2008                 Decided:   July 24, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Duke William Linzy, Appellant Pro Se. Monica Kaminski Schwartz,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Duke William Linzy appeals the district court’s order

denying his motion to reconsider his sentence, construed as filed

under Fed. R. Crim. P. 35(a).      We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.     United States v. Linzy, No. 2:06-cr-00160

(S.D.W. Va. Oct. 16, 2007). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                   - 2 -